DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 5/31/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In both claims 6 and 7, “the protective case” lacks antecedent basis. Both instances are treated as “a protective case”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al (WO 2017/040152 A1).
Regarding claim 1, Cowan discloses an injection head 14 comprising: a: a syringe holding unit (fig 61) which holds a syringe 12 in which a piston member 26 is slidably inserted into a cylinder member 18 having a circular cylindrical shape (¶111); b: a piston driving mechanism having a ram member for moving the piston member of the syringe (¶116); and c: a first light emitting portion which emits light with a first color and illuminates the syringe, and a second light emitting portion which emits light with a second color and illuminates the syringe (different light emitting portions - ¶127, different colors - ¶118). 
While Cowan substantially discloses the invention as claimed, it does not disclose wherein the first light emitting portion and the second light emitting portion, viewed in a posture at the time of use of the injection head, are provided at an upper side of the ram member. 
Cowan discloses the light source may be located outside of the syringe (fig 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation workable locations for the light emitting portions, including on an upper side of the ram member, and also since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claims 2 and 3, while Cowan substantially discloses the invention as claimed, it does not disclose wherein the first light emitting portion and the second light emitting portion are formed in a circular arc shape, nor wherein the first light emitting portion and the second light emitting portion have a circular arc shape coaxial with a central axis of the ram member. Cowan is unclear as to the shapes of the light emitting portions. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to determine an appropriate shape of the light emitting portions because Applicant has not disclosed that a circular art shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with various other shaped light emitting portions because they only need to convey light to the appropriate locations. Therefore, it would have been an obvious matter of design choice to modify Cowan to obtain the invention as specified in claim(s) 2 and 3. 
Regarding claim 4, wherein the syringe is held by the syringe holding unit in a state of being accommodated in a protective case (body/protective case of 14, see fig 1, holds portion 30 of syringe, see fig 2, such that the syringe is accommodated in a protective case).  
Regarding claim 5, wherein for light emission of the first light emitting portion and the second light emitting portion, the injection head is configured to make such that, the first light emitting portion is not turned on or blinked in a preparation phase of a chemical-liquid injection, and the first light emitting portion is turned on or blinked in a chemical-liquid injection phase (¶138 – turned off before syringe is inserted (in a preparation phase) and turns on when inserted (and thus during the injection phase).  
Regarding claim 6, wherein the injection head is configured to turn on or blink one or both of the first light emitting portion and the second light emitting portion when a syringe is detected (¶138). 
Regarding claim 8, Cowan discloses a chemical liquid injector comprising: an injection head according to claim 1 (see above); and a console 600 which is connected to the injection head (figs 58 and 59).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al (WO 2017/040152 A1) in view of Bruce (US 2011/0137162).
Regarding claim 7, while Cowan substantially discloses the invention as claimed, it does not disclose wherein the syringe holding unit has a clamper mechanism which holds a portion of the syringe or a portion of the protective case mounted on the syringe, and the injection head is configured to turn on or blink one or both of the first light emitting portion and the second light emitting portion when the clamper mechanism is switched from an open state to a closed state or from the closed state to the open state.  
Cowan does disclose the lights to indicate system conditions (¶118), including if the syringe is in place or not (¶138). 
Bruce discloses the use of a syringe clamp/clamper mechanism to hold a portion of the syringe (¶22, fig 4A), and a clamp sensor 308 to detect if the syringe clamp is in the proper positions (¶112 and ¶113) and communicating such to the user (¶113). When paired with Cowan’s teaching of using light emitting portions to indicate system conditions, it teaches using the light emitting portions to signal if the clamper mechanism is switched between open and closed states. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Cowan such that the syringe holding unit has a clamper mechanism which holds a portion of the syringe or a portion of the protective case mounted on the syringe, and the injection head is configured to turn on or blink one or both of the first light emitting portion and the second light emitting portion when the clamper mechanism is switched from an open state to a closed state or from the closed state to the open state as taught by Bruce to indicate to a user via the lights (which are used to indicate a plurality of states) if the syringe clamp/clamper mechanism is in the desired position.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/           Primary Examiner, Art Unit 3783